                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

SALVADOR MARTINEZ and GLORIA      §
MARTINEZ, Individually and as personal
                                  §
Representatives of the ESTATE OF  §
MICHAEL MARTINEZ,                 §
       Plaintiffs,                §
                                  §
v.                                §                 CIVIL ACTION NO. 6:17-cv-9
                                  §
SOUTHWESTERN CORRECTIONAL,        §
L.L.C. d/b/a LASALLE CORRECTIONS, §
L.L.C., MICHAEL CRITTENDEN,       §
CHRISTOPHER SIMPSON, and MILTON §
WALKER,                           §
       Defendants.                §

    SOUTHWESTERN CORRECTIONAL, L.L.C. d/b/a LASALLE CORRECTIONS,
        L.L.C.’S RESPONSE TO PLAINTIFFS’ MOTION TO COMPEL AND
             DEFENDANT LASALLE’S MOTION FOR PROTECTION

       SOUTHWESTERN CORRECTIONAL, L.L.C. d/b/a LASALLE CORRECTIONS, L.L.C.

(“LaSalle”) files its Response to Plaintiffs’ Motion to Compel Responses to Initial Discovery

Requests and will respectfully demonstrate that this Court should deny Plaintiffs’ motion.

                                     I. INTRODUCTION

       Michael Martinez, Plaintiffs’ adult son, was detained in the Jack Harwell Detention

Center (“JHDC”) in McLennan County, Texas and committed suicide on November 1, 2015.

Plaintiffs filed suit on January 11, 2017, alleging that LaSalle violated Section 1983 and is

vicariously liable for common-law negligence for the acts of Michael Crittenden, Christopher

Simpson, and Milton Walker (the “Individual Defendants”). (Doc. 1, ¶¶ 57–68).

       Plaintiffs served Interrogatories, Requests for Production, and Requests for Admission.

LaSalle produced relevant documents from the JHDC, and also propounded multiple objections

based in large part on the overbreadth and irrelevance of various requests into areas wholly
unrelated to the allegations in this suit. LaSalle also objected that the sheer volume of the

amount of material sought by Plaintiffs was unduly burdensome and not proportional to the

issues in this case. Plaintiffs filed a motion to compel discovery responses. (Doc. 54). The day

the motion was filed, LaSalle served its second objections and supplemental responses. La Salle

will produce third supplemental objections and responses in the next week or so.

       The fundamental issue underlying the motion to compel is not LaSalle’s alleged—but

justified—refusal to answer many requests and interrogatories, but rather the impropriety of

many of Plaintiffs’ requests.      As phrased, Plaintiffs sought an extraordinary amount of

documents and information, which will require significant time and expenditure to respond by

both LaSalle and defense counsel. Plaintiffs take more issue with LaSalle’s objections than with

explaining why they seek so much information unrelated to the allegation that LaSalle allegedly

failed to protect a suicidal detainee at jail in Waco. In fact, Plaintiffs discuss very few specific

requests in their motion.

       The issues in the lawsuit are based on Martinez’s suicide and the acts of the Individual

Defendants in allegedly falsifying the log in the area of the jail where Martinez was detained (for

which they were immediately terminated). Yet Plaintiffs seek every document from all LaSalle

facilities in Texas and Louisiana (a total of 17 facilities, although some have since closed) for

every inmate death, regardless of the cause of death; all documents where an employee was

accused of violating a rule of the Texas Commission on Jail Standards (“TCJS”); and every

document pertaining to policies and “communications” for the “observation” of all detainees,

specifically requesting this information for all inmates that do not pose a risk of suicide.

       In short, Plaintiffs want access to much more information than they are entitled to under

the federal rules and are forcing LaSalle to contest patently overbroad discovery. Most requests



                                                  2
are nothing more than fishing expeditions. There have been multiple attempts to narrow the type

of documents that Plaintiffs would settle for at this point. Unfortunately the “narrowed” requests

are still unduly burdensome because LaSalle’s files are not maintained in a manner where the

documents and information can easily be accessed. And, many of Plaintiffs’ complaints in their

motion are now questionable in light of the narrowed requests.

                                    II. APPLICABLE LAW

       LaSalle served responses and produced many documents with two supplements. The

Federal Rules of Civil Procedure “vest[] the trial judge with broad discretion to tailor discovery

narrowly.” Crawford-El v. Britton, 523 U.S. 574, 598 (1998); see also Avance v. Kerr-McGee

Chem. LLC, No. 5:04CV209, 2005 WL 5315658, at *2 (E.D. Tex. July 1, 2005) (citing Eastway

Gen. Hosp. v. Eastway Women’s Clinic, Inc., 737 F.2d 503, 505 (5th Cir. 1984), cert. denied,

470 U.S. 1052 (1985)).

       Courts can limit discovery if “the burden or expense of the proposed discovery outweighs

its likely benefits.” FED. R. CIV. P. 26(b)(1). In weighing the benefits and burdens of the

requested discovery, a court must “tak[e] into account the needs of the case, the amount in

controversy, the parties’ resources, the importance of the issues at stake in the litigation, and the

importance of the proposed discovery in resolving the issues.” Avance, 2005 WL 5315658, at

*2. The Court is required to limit discovery where:

       (i)    the discovery sought is unreasonably cumulative or duplicative, or can be obtained
              from some other source that is more convenient, less burdensome, or less
              expensive;

       (ii)   the party seeking discovery has had ample opportunity to obtain the information by
              discovery in the action; or

       (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(1).




                                                 3
FED. R. CIV. P. 26(b)(2)(C)(i)–(iii); see also LOC. R. CV-26(c) (permitting entry of protective

order for discovery issues upon showing of good cause).

       A.      Discovery requests that seek irrelevant evidence are improper.

       Parties may obtain discovery regarding any matter, not privileged, that is relevant to the

claim or defense of any party “and proportional to the needs of the case.” FED. R. CIV. P.

26(b)(1); Avance, 2005 WL 5315658, at *2; In re Bard IVC Filters Prod. Liab. Litig., 317 F.R.D.

562, 564 (D. Ariz. 2016). “While the Supreme Court has mandated that FED. R. CIV. P. 26(b)(1)

be construed broadly ..., courts should not allow parties to ‘roam in the shadow zones of

relevancy to explore matter which does not presently appear germane on the theory that it might

conceivably become so.’”       Boyd v. Am. Airlines, Inc., No. 3-01-CV-2230-D, 2002 WL

32360294, at *1–2 (N.D. Tex. Oct. 17, 2002) (quoting Spina v. Our Lady of Mercy Med. Ctr.,

No. 97-CIV-4661(RCC), 2001 WL 630481, at *2 (S.D.N.Y. June 7, 2001)); Don Stevenson

Design, Inc. v. TBP Enters. I, Ltd., No. 5:16-CV-01128-RCL, 2018 WL 6704466, at *3 (W.D.

Tex. Dec. 19, 2018) (noting that plaintiff not “permitted to go fishing” with discovery requests).

       The party seeking discovery must make a “threshold showing of relevance before

production of information, which does not reasonably bear on the issues in the case, is required.”

E.E.O.C. v. Woodmen of the World Life Ins. Soc’y, No. 8:03CV165, 2007 WL 1217919, at *1

(D. Neb. Mar. 15, 2007) (citing Hofer v. Mack Trucks, Inc., 981 F.2d 377, 380 (8th Cir. 1993)).

“Mere speculation that information might be useful will not suffice.” Id. (citing Cervantes v.

Time, Inc., 464 F.2d 986, 994 (8th Cir. 1972)); Don Stevenson Design, Inc., 2018 WL 6704466,

at *3 (noting that plaintiff not “permitted to go fishing” by use of discovery requests).

       In this Section 1983 case, Plaintiffs must make a threshold showing that the information

requested would be relevant to the issues at hand: Whether LaSalle “gained actual knowledge of



                                                 4
a substantial risk of suicide and responded with deliberate indifference,” Hare v. City of Corinth,

74 F.3d 633, 650 (5th. Cir. 1996) (en banc), and whether an official policy or custom of LaSalle

caused Martinez to be deprived of a federally-protected right, Bd. of the Cnty. Comm’rs of Bryan

Cnty. v. Brown, 520 U.S. 397, 403 (1997). And proof of a policy or custom require a plaintiffs to

establish “similarity and specificity” between the prior acts they seek to use and the alleged act in

the underlying case. Peterson v. City of Fort Worth, Tex., 588 F.3d 838, 851 (5th Cir. 2009).

While Hare and Peterson discuss burden of proof, the fact remains that Plaintiffs rarely explain

why they need such overly broad discovery for dissimilar incident.

       Relying on Heller v. City of Dallas, Plaintiffs assert that Defendant’s objections should

be overruled “as improperly asserted.” (Doc. 54 pp. 3–4). But, even if this Court were to find

that Defendant’s original objections were not sufficiently specific, which Defendant denies,

Heller does not preclude supporting arguments for the original objections. To the contrary,

Plaintiffs ignore that the court in Heller permitted—and even relied on—the briefing and oral

argument of the responding party to sustain some of the discovery objections and, as a result,

decline sanctions for them. 303 F.R.D. at 472, 491; see Latham v. Polaris Indus., Inc., No. 3:15-

CV-1209-B, 2016 WL 7395346, at *4–5 (N.D. Tex. May 16, 2016) (sustaining undue burden

objections, as outlined in affidavit, due to more than 150 hours already spent in responding to

plaintiff’s discovery requests and due to incredible amount of time required for complete

response to plaintiff’s request for documents covering 18 years and many different models of

vehicles, unrelated to vehicle involved in accident). This Court even instructed Defendant to

provide evidence of undue burden and proportionality, which it has (Ex. A–C).

       As described in Section III below, in response the requests addressed in Plaintiffs’

motion, many discovery requests, as written, seek evidence utterly unrelated to the issues in this



                                                 5
case. Plaintiffs failed to make the required “threshold showing of relevance” to overcome

Defendant’s objections. See E.E.O.C., 2007 WL 1217919, at *1. Indeed, the only relevance

arguments made by Plaintiffs are sweeping relevance claims relating to their broad requests for

discovery of prior incidents. Most of these incidents have nothing to do with the facts alleged.

       B.      Overbroad discovery requests are improper and unduly burdensome.

       An overbroad discovery request is prohibited, as it is merely a fishing expedition into the

other party’s files. See Doe v. Nebraska, 788 F. Supp. 2d 975, 982–83 (D. Neb. 2011) (“The

unfettered nature of these requests appears to be a fishing expedition.”); MacLean v. McCarroll,

No. 4:08-CV-059, 2009 WL 1586680, at *2 (E.D. Tex. June 5, 2009) (“Courts have also

recognized that the legal tenet that relevancy in the discovery context is broader than in the

context of admissibility should not be misapplied so as to allow fishing expeditions in

discovery.”) (internal quotation marks omitted); see also FED. R. CIV. P. 26(b)(1) (scope of

discovery must be “proportional” to the needs of the case); Don Stevenson Design, 2018 WL

6704466, at *3 (party not “permitted to go fishing” with discovery requests).

       When parties make requests with no temporal, locality, or other restriction, courts tend to

deny the requests as overbroad or unduly burdensome. Gould, Inc. v. CNA, 809 F. Supp. 328,

339–40 (M.D. Pa. 1992), aff’d, 5 F.3d 1489 (3d Cir. 1993); see also WWP, Inc. v. Wounded

Warriors Family Support, Inc., 628 F.3d 1032, 1038–39 (8th Cir. 2011) (upholding district

court’s determination that request seeking all documents without regard to source or location was

overly broad); FED. R. CIV. P. 26(b)(1), 26(b)(2)(B) (responding party need not produce ESI that

is “not reasonably accessible”); cf. Surles v. Greyhound Lines, Inc., 474 F.3d 288, 306 (6th Cir.

2007) (finding that compliance would be unduly burdensome where record reflected that search

for responsive documents took approximately two weeks and over 180 hours of labor); Latham,



                                                6
2016 WL 7395346, at *4–5 (sustaining defendant’s undue burden objections, outlined in

affidavit, because burden outweighs “likely benefits”). Here, we are talking weeks and months

to locate many of the documents and data requested (Ex. A–C).

        The initial discovery requests sought information from 2001 to the present for every

facility operated by LaSalle nationwide and all documents related to any inmate death for any

reason. After various discussions, Plaintiff’s counsel offered to narrow some of the requests (Ex.

D).   Even with the narrowed scope, many requests are still unduly burdensome and not

proportional to the allegations in this suit.

                1.      Plaintiff’s requests must be limited in time.

        Plaintiffs offered to limit the temporal scope to 10 years prior to the date of the incident,

or November 1, 2005, until the date suit was filed, or January 11, 2017, except for documents

from the JHDC which would be continuing. Initially, Plaintiffs sought information from 2001 to

the present. These requests are still temporally overbroad. The requests cover a 12-year period.

        In addressing objections to temporally-overbroad discovery requests in Section 1983

cases, requests for records from five years prior to the incident underlying the lawsuit have been

found be appropriate. Williams v. City of Birmingham, 323 F. Supp. 3d 1324, 1337 (N.D. Ala.

2018) (limiting requests to incidents in past five years because of broad scope of the request—all

documentation for all incidents involving any city police officer); Diaz v. Devlin, No. 4:16-CV-

40039-TSH, 2018 WL 1610541, at *3 (D. Mass. Apr. 3, 2018) (limiting period for responsive

documents to five years before incident in Monell claim where plaintiff requested all documents

or communications concerning any allegation or complaint against any defendant). Documents

created after the incident are not discoverable.      See Gould, Inc., 809 F. Supp. at 339–40




                                                 7
(documents created after relevant time are not relevant, and therefore, not discoverable). Still,

even limiting some requests to five years will not cure the undue burden issues.

               2.       Requests must be limited in scope to address a specific facility.

       LaSalle also asserted that Plaintiffs’ requests are overbroad in scope in that they initially

sought documents from all facilities nationwide operated by LaSalle, not just from the JHDC.

After sharing a list of all LaSalle-operated facilities, Plaintiffs offered to limit the geographic

scope to jails in the Fifth Circuit, which includes eight (8) facilities in Texas and nine (9)

facilities in Louisiana between 2005 and 2017.1 Records for county inmates at the Texas

facilities are records owned by the respective county and cannot be released absent approval

from the arresting agency (Ex. A, ¶ 4).

       As explained more fully below, this significantly multiplies the amount of files that need

to be reviewed to locate potentially responsive documents. Moreover, the Louisiana facilities are

operated by different companies and operate under different rules and regulations than those

imposed by the Texas Commission of Jail Standards (Ex. B, ¶9); see LA. ADMIN. CODE tit. 22

(2019). Likewise, the Louisiana facilities are operated by completely separate companies (Ex. B,

¶¶ 3–6). Thus Defendant has no control over any documents from Louisiana. And, many

facilities in Louisiana were managed by LaSalle-affiliated entities, but staffed with employees of

the respective Sheriff’s offices (Ex. B, ¶¶ 4–6). Defendant cannot compel any of these Sheriffs

to produce any information owned by a Louisiana governmental entity (Ex. B, ¶ 6). This alone

should be enough to deny the request for Louisiana documents and data.

       When requests are not sufficiently tailored to address the proper locality, courts tend to

deny the requests as overbroad or unduly burdensome. Gould, Inc., 809 F. Supp. at 339–40

(documents regarding other facilities are not relevant, and therefore, not discoverable). One

1
       LaSalle also operates facilities in Arizona, Georgia, and New Mexico.

                                                      8
district court held that “plaintiff’s request for names, addresses, booking photographs for anyone

held in defendant’s custody in ... any of defendant’s other facilities where inmates are held ... is

overbroad and would be so burdensome as to constitute harassment.” Dearwester v. Sacramento

Cty. Sheriff's Dep’t, No. 2:13-cv-2064, 2016 WL 1377134, at *2–3 (E.D. Cal. 2016); see also

Riley v. Walgreen Co., 233 F.R.D. 496, 500 (S.D. Tex. 2005) (limiting discovery requests only to

store where incident occurred). So, too, do many of Plaintiffs’ requests.

        In another Texas lawsuit where the plaintiff sought damages for exposure to chemicals at

one of defendant’s facilities, but requested records from defendant’s other facilities as well, the

district court reached an analogous outcome. Avance, 2005 WL 5315658, at *2. The Avance

court granted the defendant’s motion for protective order because: (1) information about other

facilities was irrelevant to the issues involved in the case; and (2) the requests were overbroad.

Id. at *3. The court found that placing every facility at issue in the case would result in

significant expense for the parties and confusion for the jury. Id. Any marginal relevance of the

information would be outweighed by the burden and expense of the proposed discovery. Id.

These holdings apply equally here. The discovery should be confined to JHDC materials.

                 3.       Requests must be limited in scope to address the matter at issue.

        The issue here is Martinez’s suicide while in protective custody and the failure of three

correctional officers to follow JHDC policy for checking detainees in that area.2 The subject

matter of the information produced should likewise be limited. See Marcum v. Scioto Cnty.,

Ohio, No. 1:10-cv-790, 2012 WL 2018523, at *6 (S.D. Ohio June 5, 2012) (limiting production

to medical care at issue—asthma); McEvoy v. Hillsborough Cnty., No. 09-cv-431, 2011 WL

1813014, at *4–5 (D.N.H. May 5, 2011) (limiting production to medical care at issue—


2
         On the issue of liability, the failure to follow a policy, standing alone, is insufficient to impose Section
1983 liability on LaSalle. See Posey v. Sw. Bell Tel. L.P., 430 F. Supp. 2d 616, 627 (N.D. Tex. 2006).

                                                         9
detoxification); Conboy v. Edward D. Jones & Co., L.P., 140 F. App’x 510, 516–17 (5th Cir.

2005) (upholding district court’s denial of production of all employment applications for three

years preceding incident); Thornhill v. Cox, 113 F. App’x 179, 182 (7th Cir. 2004) (district court

did not abuse discretion in denying motion to compel because plaintiff did not limit request to

alleged knee condition).

       Here, Plaintiffs have made no real attempt to limit their initial discovery to the subject

matter, time, and facility involved in this case. Their requests served solely to harass LaSalle by

fishing for information. Plaintiffs still seek a wealth of information over a 12-year period and

from all facilities that LaSalle operates in Texas and Louisiana that is unrelated to suicides or to

detainees that are at risk of suicide, as Plaintiffs allege. The state of Louisiana oversees its

facilities under different rules. See LA. ADMIN. CODE tit. 22 (2019).

       Plaintiffs’ requests are not sufficiently limited in scope, not limited to information

relevant to their claims and also impose an undue burden on LaSalle. Cf. Surles, 474 F.3d at 306

(finding that compliance would be unduly burdensome where record reflected that search for

responsive documents took approximately two weeks and over 180 hours of labor); Latham,

2016 WL 7395346, at *4–5 (sustaining defendant’s undue burden objections, outlined in

affidavit, because burden outweighs “likely benefits”). (See Declarations of Jay Eason, Kevin

Sumrall and Shawn Clark, attached Exhibits A–C).3

       Such an abuse of discovery is not tolerated by the federal rules. As described in Section

III below, in response to each request to which Plaintiffs now seek compelled responses, many of

Plaintiffs’ discovery requests, even as narrowed, are well beyond the scope of permissible

discovery, seeking evidence that is not relevant to the issues in this case. More importantly, as



3
       These Declarations and the exhibits thereto are incorporated by reference as if set forth fully herein.

                                                        10
noted, Plaintiffs have not made the required “threshold showing of relevance” to overcome

Defendant’s objections. See E.E.O.C., 2007 WL 1217919, at *1; FED. R. CIV. P. 26(b)(1).

       C.       Motion for Protective Order

       For good cause, this Court can then enter a protective order “to protect a party or person

from annoyance, embarrassment, oppression, or undue burden or expense.” FED. R. CIV. P.

26(c); LOC. R. CV-26(c) (permitting entry of protective order for discovery issues upon showing

of good cause). The good cause showing to obtain a protective order imposes the burden “‘on

the movant to show the necessity of its issuance, which contemplates a particular and specific

demonstration of fact as distinguished from stereotyped and conclusory statements.’” Avance,

2005 WL 5315658, at *2 (quoting United States v. Garrett, 571 F.2d 1323, 1326 n.3 (5th Cir.

1978)). Due to the burden that would be imposed by requiring complete responses to Plaintiffs’

overbroad and irrelevant discovery requests and the resulting impact on the staff at the Texas and

Louisiana facilities as well as the increased legal fees, LaSalle now requests such an order.

                                         III. ARGUMENT

       A.       Plaintiffs’ Motion to Compel answers to Interrogatories should be denied.

       LaSalle asserted multiple objections to Plaintiffs’ overbroad and unduly burdensome

interrogatories. Plaintiffs’ Motion to Compel complains of these objections and requests the

Court to compel additional responses.           Again, Plaintiffs focus on the objections with

hypertechnical arguments that the objections are impermissible. But, the poorly-worded and

overly broad requests are, in fact, the origin of this dispute. Plaintiffs also ignore the fact that the

Rules impose an ongoing duty to supplement. See FED. R. CIV. P. 26(e)(1).

       Interrogatory No. 1: Plaintiffs request a “detailed description of the issues and facts

that each person has knowledge of.” LaSalle identified such persons in its initial disclosures, and



                                                  11
its answer incorporates those disclosures. A “detailed description” of what each person knows is

not required by Rule 26. Further, the request for multiple narratives is beyond the scope of a

single interrogatory. LaSalle asks the Court to sustain its objections that this interrogatory is

improper as overly broad because it requests a response beyond the scope of what is permissible

under the rules. See FED. R. CIV. P. 26(b)(1); Gould, 809 F. Supp. at 339–40.

       Interrogatory No. 2: Plaintiffs request identification of any other person or legal entity

that may be liable and a “detailed description” of the bases of that liability. To date, LaSalle has

not identified any other party. Should such a party be identified in the future, LaSalle will

supplement, but no “detailed description” of liability should be required. LaSalle asks the Court

to sustain its objections that this request is improper as overly broad because it requests a

response beyond the scope of what is permissible under the rules. See FED. R. CIV. P. 26(b)(1);

Gould, 809 F. Supp. at 339–40.

       Interrogatory No. 4: Plaintiffs request LaSalle to “identify and provide a detailed

description of the substance of every communication and document” that relates to this lawsuit

(emphasis added.) This is overbroad and unduly burdensome on its face. LaSalle cannot

possibly respond fully to this request. A “communication” includes a conversation in passing

between two people, for example. LOC. R. CV-26(b)(1) (“The term “communication” means the

transmittal of information (in the form of facts, ideas, inquiries or otherwise).”) Given this

definition, LaSalle cannot possibly provide a “detailed description” of every communication that

may have mentioned Martinez or his suicide. This request is unduly burdensome. Cf. Surles,

474 F.3d at 306; Latham, 2016 WL 7395346, at *4–5 (sustaining defendant’s undue burden

objections, outlined in affidavit, because burden outweighs “likely benefits”). (See Ex. A–B). It

is also overbroad and would more appropriately be addressed by way of deposition.



                                                12
       Plaintiffs seem to have agreed to limit the request to “identify all communications that

[LaSalle] is aware of,” but then they request that LaSalle “describe [the identified

communication] to the best recollection of the participants” (Ex. D). To the extent that there

may have been oral communications about Martinez’s death in 2015, between LaSalle

employees, there is no possible way to describe these communications at this late date.

       Even if this interrogatory were limited to written communications only, it is still

overbroad. It would also be unduly burdensome to require “detailed descriptions” of each

document, as the written documents would speak for themselves, assuming any exist. Further,

and more significantly, as drafted, the question seeks communications that are protected by

attorney-client privilege and work product. Plaintiffs requested a privilege log, but such a log is

required for tangible things being withheld due to a claimed privilege, not to address information

that any individual possesses that would be covered by a privilege. See FED. R. CIV. P. 26(b)(5).

       LaSalle produced documents in response to this request, see FED. R. CIV. P. 33(d), but

asks the Court to sustain its objections that this interrogatory is overbroad and unduly

burdensome as drafted. See FED. R. CIV. P. 26(b)(2)(C)(i)–(iii); Gould, 809 F. Supp. at 339–40;

see also Doe, 788 F. Supp. 2d at 982–83; Avance, 2005 WL 5315658, at *2.

       Interrogatory No. 5: Plaintiffs request LaSalle to “identify and describe in detail all

laws, statutes, regulations, policies, procedures, training, meetings, documents, and oral and

written communications” relating to suicide prevention and “in place” while LaSalle operated the

JHDC. The request is overbroad and unduly burdensome on its face. LaSalle cannot possibly

respond fully to this request.    Any description of such documents would also be unduly

burdensome, as the written documents would speak for themselves, assuming any exist. LaSalle




                                                13
produced all applicable JHDC policies and the Health Services Plan in response to this

interrogatory. See FED. R. CIV. P. 33(d).

       And the applicable laws, statutes, and regulations are equally available to Plaintiffs—they

did file suit under 42 U.S.C. § 1983, after all. This request calls for LaSalle’s legal opinions and

for information that would be protected under the work-product doctrine. Plaintiffs requested a

privilege log, but such a log is only required for tangible things being withheld due to a claimed

privilege, not to address information that any individual possesses that would be covered by a

privilege. See FED. R. CIV. P. 26(b)(5). This Court should sustain the objections that no further

response is required. See FED. R. CIV. P. 26(b)(1), (b)(2)(C)(i); Gould, 809 F. Supp. at 339–40;

Doe, 788 F. Supp. 2d at 982–83.

       Interrogatory No. 6: Plaintiffs request LaSalle to “[d]escribe in detail how mentally ill

inmates and potentially suicidal inmates were monitored” at the JHDC in 2015. The TCJS

standards and requirements for detention centers are equally available to Plaintiffs. Further, all

regulations imposed on detention facilities fundamentally involve “monitoring” inmates.

       This far exceeds the scope of permissible discovery under the rules and constitutes a

fishing expedition.     This question is unduly burdensome, overbroad and would more

appropriately be addressed by way of deposition.         LaSalle produced the applicable JHDC

policies in response to this interrogatory. See FED. R. CIV. P. 33(d). LaSalle asks the Court to

sustain its objections that responding to this interrogatory as written is unduly burdensome. See

FED. R. CIV. P. 26(b)(2)(C)(i)–(iii); Gould, 809 F. Supp. at 339–40; see also Doe, 788 F. Supp.

2d at 982–83; Avance, 2005 WL 5315658, at *2.

       Interrogatory No. 7:       Plaintiffs request LaSalle to “describe in detail any events

(including, but not limited to, completed and attempted suicides) at any facility operated by you



                                                14
involving suicidal inmates since January 1, 2001 that have resulted in the inmates’ deaths or

injuries requiring medical attention beyond first aid” (emphasis added).         As noted above,

Plaintiffs offered to limit the geographic scope to Texas and Louisiana and the temporal scope of

the requests to between November 2005 and January 2017, other than for the JHDC. Plaintiffs

then agreed to limit the scope to “attempted suicide incidents that required off-site medical

attention” (Ex. D).

       Nevertheless, this interrogatory still exceeds the scope of permissible discovery. It is not

properly limited in scope in that it seeks information over a 12-year period and across all Texas

and Louisiana facilities operated by LaSalle, neither of which are properly tailored to seek

admissible evidence. Responding to this request would also be unduly burdensome. Cf. Surles,

474 F.3d at 306 (finding that compliance would be unduly burdensome where the record

reflected that the search for responsive documents took approximately two weeks and over 180

hours of labor); Latham, 2016 WL 7395346, at *4–5 (sustaining defendant’s undue burden

objections, outlined in affidavit, because burden outweighs “likely benefits”). (See Ex. A, ¶¶ 4–

5; Ex. B, ¶¶ 7–11).

       LaSalle asks the Court to sustain its objections that this interrogatory is overbroad and

unduly burdensome. See FED. R. CIV. P. 26(b)(2)(C)(i)–(iii); Gould, 809 F. Supp. at 339–40; see

also Williams, 323 F. Supp. 3d at 1337; Doe, 788 F. Supp. 2d at 982–83; Riley, 233 F.R.D. at

500; Diaz, 2018 WL 1610541, at *3; Dearwester, 2016 WL 1377134, at *2–3; Avance, 2005 WL

5315658, at *2.

       LaSalle also asks that the Court sustain its objections to this request on grounds that it

violates the privacy and protected interests of third parties. See Health Insurance Portability and

Accountability Act (HIPAA) of 1996, Pub. L. No. 104–191, 110 Stat. 1936 (1996), as adopted in



                                                15
the federal regulations in 45 C.F.R. Parts 160, 162, and 164; 42 U.S.C. § 1320d–6 (addressing

offense, and associated penalties, relating to wrongful disclosure of individually identifiable

health information to third parties); see also U.S. v. Westinghouse Elec. Corp., 638 F.2d 570, 577

(3d Cir. 1980) (medical records “well within the ambit of materials entitled to privacy

protection”). The wholesale production of information concerning attempted suicides—an act of

questionable relevance anyway—will potentially reveal highly-private, mental-health issues of

the detainees who attempted suicide. Notwithstanding the Protective Order in place, Plaintiffs

failed to show how these third-party intrusions are relevant to their claims.

       Interrogatory No. 8: Plaintiffs request LaSalle to “describe in detail all complaints

made against any of the officers” named in the lawsuit. Plaintiffs fail to define the type of

“complaints.” A “complaint” could be an insult hurled at an officer by an angry detainee or a

frustrated colleague or a conversation in passing or a critique by a supervisor. LaSalle cannot

possibly provide a detailed description of every oral “complaint” against the Individual

Defendants.

       Moreover, this request seems to include the entire time frame that these officers were

employed with no attempt to limit it in time. Even if it were limited to written complaints only,

this interrogatory is still overbroad for its failure to limit the scope of time and the nature of the

“complaints.” LaSalle produced the complete personnel files for the three named officers (with

certain identifying and family information redacted with advance notice to Plaintiffs’ counsel).

See FED. R. CIV. P. 33(d). LaSalle now asks the Court to sustain its objections that no further

response to this interrogatory as written is required because the interrogatory is overbroad and

unduly burdensome. See FED. R. CIV. P. 26(b)(2)(C)(i)–(iii); Williams, 323 F. Supp. 3d at 1337;

Diaz, 2018 WL 1610541, at *3; see also Gould, 809 F. Supp. at 339–40.



                                                 16
       Interrogatory No. 9: Plaintiffs request LaSalle to identify “all persons disciplined

concerning Martinez’s death, if any, and [the] reasons for imposing such disciplinary action.”

LaSalle produced the personnel files for the Individual Defendants showing that they were

terminated. See FED. R. CIV. P. 33(d). Due to the fact that these officers have been indicted,

Plaintiffs have equal access to the filings in the criminal proceedings. See FED. R. CIV. P.

26(b)(2)(C)(i). LaSalle asks the Court to sustain its objections because it fully answered this

Interrogatory under Rule 33. See id.

       Interrogatory No. 10: Plaintiffs request LaSalle to “identify every individual who had

contact with Martinez while he was incarcerated.” This request is patently overbroad. LaSalle

could not possibly provide a complete answer. Contact is not described, but easily includes

everyone who saw or spoke to Martinez while he was at the JHDC. Any correctional officers or

detainee who walked through the detention center could have had “contact” with Martinez.

       LaSalle produced investigative statements, Martinez’s classification and medical files, a

list of persons with knowledge of the facts (based on the records produced), and Martinez’s cell

movement logs. See FED. R. CIV. P. 33(d). LaSalle asks the Court to sustain its objections that

no further response to this interrogatory as written is required because it is overbroad, vague, and

unduly burdensome. See FED. R. CIV. P. 26(b)(2)(C)(i)–(iii); Gould, 809 F. Supp. at 339–40; see

also Doe, 788 F. Supp. 2d at 982–83; Riley, 233 F.R.D. at 500; Dearwester, 2016 WL 1377134,

at *2–3; Avance, 2005 WL 5315658, at *2.

       Interrogatory No. 11: Plaintiffs request: “For the period January 1, 2001 to the

present, identify all inmate deaths (not including those identified in interrogatory 7) that

occurred at any facility operated by you” (emphasis added). As noted above, Plaintiffs offered




                                                17
to limit the geographic scope to Texas and Louisiana and the temporal scope of the requests to

between November 2005 and January 2017, other than for the JHDC.

       This interrogatory still exceeds the scope of what is permissible. It is not properly limited

in scope. It seeks information over a 12-year period and across all Texas and Louisiana facilities

operated by LaSalle, neither of which are properly tailored to seek admissible evidence. Further,

it seeks information far beyond the scope of what is discoverable in a case arising from a suicide.

Information regarding inmates who died of cardiac arrest, a terminal disease, or foul play is not

relevant to Plaintiffs’ claims, but a complete response to the interrogatory as worded would

require information regarding every death in custody regardless of the cause of death. Moreover,

Plaintiffs can access this information through the Death in Custody reports from the Office of the

Attorney General for the State of Texas. These reports are not generated by LaSalle.

       LaSalle asks the Court to sustain its objections that this interrogatory is overbroad and

unduly burdensome. See FED. R. CIV. P. 26(b)(2)(C)(i)–(iii); Gould, 809 F. Supp. at 339–40; see

also Williams, 323 F. Supp. 3d at 1337; Doe, 788 F. Supp. 2d at 982–83; Riley, 233 F.R.D. at

500; Diaz, 2018 WL 1610541, at *3; Dearwester, 2016 WL 1377134, at *2–3; Marcum, 2012

WL 2018523, at *6; McEvoy, 2011 WL 1813014, at *4–5; Avance, 2005 WL 5315658, at *2.

       LaSalle also asks that the Court sustain its objections to this request on grounds that it

seeks to violate the privacy and protected interest of third parties.       See Health Insurance

Portability and Accountability Act (HIPAA) of 1996, Pub. L. No. 104–191, 110 Stat. 1936

(1996), as adopted in the federal regulations in 45 C.F.R. Parts 160, 162, and 164; 42 U.S.C. §

1320d–6 (addressing offense, and associated penalties, relating to wrongful disclosure of

individually identifiable health information to third parties); see also Westinghouse Elec. Corp.,

638 F.2d at 577 (medical records “well within the ambit of materials entitled to privacy



                                                18
protection”). Notwithstanding the Protective Order in place, Plaintiffs failed to show how this

third-party information is relevant to their claims to justify such an intrusion.

       Interrogatory No. 12: Plaintiffs request LaSalle to “describe in detail any suicide

prevention training provided to personnel” at the JHDC from the time it began operations

through the present. This is unduly burdensome, overbroad, and would more appropriately be

addressed by way of deposition. And “training” is not defined, but it could reasonably include

any one-on-one conversation between correctional officers about suicide prevention. LaSalle

cannot possibly provide a description of every such conversation or verbal “training,” and a

detailed description should not be required in any event. It is also not reasonably limited in time,

as anything after November 2015 would not be within the scope of discovery. See Gould, 809 F.

Supp. at 339–40 (documents created after relevant time are not relevant, and therefore, not

discoverable). LaSalle asks the Court to sustain its objections that this interrogatory is overbroad

and unduly burdensome. See FED. R. CIV. P. 26(b)(2)(C)(i)–(iii); Williams, 323 F. Supp. 3d at

1337; Diaz, 2018 WL 1610541, at *3.

       Interrogatory No. 13: Plaintiffs request LaSalle to “[i]dentify all steps you took to

protect Michael Martinez from suicide.” LaSalle objected based on the vagueness of the term

“steps” and the inherent assumption that it presumed knowledge of Martinez’s suicidal ideations.

LaSalle supplemented its response to this Interrogatory, with information including screening

results, the Continuity of Care Query (“CCQ”) inquiry to the county, and the Inmate Mental

Condition Report to Magistrate that was also sent to the county. See TEX. CODE CRIM. PROC. art.

16.22. LaSalle also produced these documents, which included Martinez’s entire classification

file and medical file from the JHDC. See FED. R. CIV. P. 33(d). LaSalle asks the Court to

sustain its objections that no further response to this interrogatory as written is required because



                                                  19
it is overbroad and vague. See FED. R. CIV. P. 26(b)(2)(C); Doe, 788 F. Supp. 2d at 982–83; see

also Gould, 809 F. Supp. at 339–40.

       Interrogatory No. 14: Plaintiffs requested LaSalle to “[i]dentify all persons involved in

placing Michael Martinez in every cell he occupied from October 25, 2015 to November 1, 2015

and describe in detail the basis for each placement.” LaSalle produced the cell movement logs

and statements that discussed Martinez’s movements. See FED. R. CIV. P. 33(d). The request for

a detailed description about each placement is unduly burdensome and would more appropriately

be addressed by way of deposition. LaSalle asks the Court to sustain its objections that no

further response to this interrogatory as written is required because the interrogatory is

overbroad. See FED. R. CIV. P. 26(b)(2)(C); Doe, 788 F. Supp. 2d at 982–83; see also Gould,

809 F. Supp. at 339–40.

       Interrogatory No. 15: Plaintiffs request LaSalle to “[i]dentify each instance since you

took over operations of the Jack Harwell Detention Center where jailers at the Jack Harwell

Detention Center were cited for failing to comply with any rule of the Texas Commission on Jail

Standards” (emphasis added). This request is overbroad on its face because there are many TCJS

rules that have no bearing on this case and, therefore, failing to comply with those rules would be

wholly irrelevant to Plaintiffs’ claims. Plaintiffs then tried to narrow the information sought by

winnowing down TCJS rules that they contend have no impact on their case (Ex. D). This does

not change the undue burden problem, at all. To determine if jailers were internally disciplined

for failure to comply with TCJS rules would require a search of every personnel file at JHDC

from June 2013 to the present, which is unduly burdensome and not proportional to the needs of

the case. See FED. R. CIV. P. 26(b)(1); cf. Surles, 474 F.3d at 306; Latham, 2016 WL 7395346,

at *4–5 (sustaining defendant’s undue burden objections, outlined in affidavit, because burden



                                                20
outweighs “likely benefits”) (Ex. A, B). Further, the request is not sufficiently limited in time.

Moreover, the inspection reports of the TCJS would contain this information.

       LaSalle asks the Court to sustain its objection that this interrogatory is overbroad. See

FED. R. CIV. P. 26(b)(2)(C)(i)–(iii); Gould, 809 F. Supp. at 339–40; see also Williams, 323 F.

Supp. 3d at 1337; Doe, 788 F. Supp. 2d at 982–83; Riley, 233 F.R.D. at 500; Diaz, 2018 WL

1610541, at *3; Dearwester, 2016 WL 1377134, at *2–3; Marcum, 2012 WL 2018523, at *6;

McEvoy, 2011 WL 1813014, at *4–5; Avance, 2005 WL 5315658, at *2.

       Interrogatory No. 16: Plaintiffs requested LaSalle to “[i]dentify any mental health

services you provided to Martinez or for which you referred him.” Plaintiffs have the ability to

request medical information on behalf of Martinez’s estate. Nevertheless, LaSalle responded in

narrative form and produced documents in response to this request. See FED. R. CIV. P. 33(d).

LaSalle asks the Court to sustain its objections that no further response to this interrogatory as

written is required. See FED. R. CIV. P. 26(b)(1), (b)(2)(C)(i); Gould, 809 F. Supp. at 339–40.

       Interrogatory No. 17: Plaintiffs requested LaSalle to “state the date you anticipated

litigation resulting from the death of Mr. Martinez.” This request calls for a legal opinion and

for information that is protected under the work-product doctrine. Plaintiffs requested a privilege

log, but such a log is only required for tangible things being withheld. See FED. R. CIV. P.

26(b)(5). LaSalle asks the Court to sustain its objections that this interrogatory is improper. See

FED. R. CIV. P. 26(b).

       Interrogatory No. 18: Plaintiffs requested LaSalle to “identify any entity providing

medical or psychiatric care at the Jack Harwell Detention Center at any time while Martinez was

incarcerated there.” LaSalle responded that medical personnel saw Martinez (even though there

are no claims of improper medical care) and that a CCQ inquiry was sent to the county as



                                                21
required by state law at that time. TEX. CODE. CRIM. PROC. art. 16.22. LaSalle also produced all

of Martinez’s medical files from the JHDC. See FED. R. CIV. P. 33(d). LaSalle asks the Court to

sustain its objections that no further response to this interrogatory as written is required. See

FED. R. CIV. P. 26(b)(2)(C)(i).

       Interrogatory No. 19: Plaintiffs requested “the name, address, dates of operation, and

any accrediting bodies for any correctional facility owned or operated by you from January 1,

2001 to the present.” As noted above, Plaintiffs offered to limit the geographic scope to Texas

and Louisiana and the temporal scope of the requests to between November 2005 and January

2017, other than for the JHDC. LaSalle already provided this information.

       This request is vague as to the definition of “accrediting bodies.” But in any event, there

are none. LaSalle asks the Court to sustain its objections that no further response to this

interrogatory as written is required. See FED. R. CIV. P. 26(b)(2)(C)(i).

       B.      Plaintiffs’ Motion to Compel responses to their Requests for Production
               should be denied.

       In response to Plaintiffs’ Requests for Production, LaSalle asserted multiple objections

based on Plaintiffs’ overbroad and inappropriate requests.         Plaintiffs’ Motion to Compel

complains of these objections and requests the Court to compel additional documents. But,

again, the requests for production, many of which echo the interrogatories, are poorly-worded or

overly broad and created the issues that Plaintiffs now complain about and that this Court is

forced to resolve. More importantly, as with their complaints about interrogatory answers,

Plaintiffs never really explain why they need information on issues that have nothing to do with a

claim based on the failure to monitor an allegedly suicidal inmate who was in protective custody.

They just complain that LaSalle objected to requests that seek essentially all information in




                                                22
LaSalle’s files, all policies in effect at the jail concerning “observation,” all employee discipline,

all inmate deaths, and all lawsuits.

       Request for Production No. 1: Plaintiffs request “all written policies and procedures

relating to the evaluation and treatment of suicidal inmates at the Jack Harwell Detention Center

effective from the date you took over operations,” including any changes to such policies and

procedures after the date of Martinez’s suicide. LaSalle objected based on the fact that the

request seeks disclosure of subsequent remedial measure in violation of Federal Rule of

Evidence 407. LaSalle produced all relevant policies in place at the time of the suicide. LaSalle

now asks the Court to sustain its objections that no further response to this request is required

because it is overbroad. See FED. R. CIV. P. 26(b)(2)(C); see also Gould, 809 F. Supp. at 339–40.

       Request for Production No. 2: Plaintiffs request “all duty rosters from the jail for

November 1, 2015.” LaSalle produced those rosters with its second supplemental responses.

LaSalle now asks the Court to sustain its objections that no further response to this request as

written is required. See FED. R. CIV. P. 26(b)(2)(C)(i).

       Request for Production No. 3: Plaintiffs request a “visitor list from the jail and any

logs identifying any person who visited Mr. Martinez in Jack Harwell Detention Center.”

LaSalle produced all information in its possession. LaSalle now asks the Court to sustain its

objections that no further response to this request as written is required. See FED. R. CIV. P.

26(b)(2)(C)(i).

       Request for Production No. 4: Plaintiffs request “all accreditation reports generated by

any accrediting bodies since June 14, 2013 pertaining to the Jack Harwell Detention Center.”

This request is vague as to the definition of “accrediting bodies.” But in any event, there are

none. See also LaSalle’s Response and Objections to Interrogatory No. 19. LaSalle now asks



                                                 23
the Court to sustain its objection that no further response to this request as written is required.

See FED. R. CIV. P. 26(b)(2)(C)(i).

       Request for Production No. 5: Plaintiffs request LaSalle to “produce and separately

identify all records related to any disciplinary actions taken against jail personnel at any facility

operated by you since January 1, 2001 for failing to monitor inmates” (emphasis added). This

request goes so far beyond the scope of what is permissible. As noted above, Plaintiffs offered

to limit the geographic scope to Texas and Louisiana and the temporal scope of the requests to

between November 2005 and January 2017, other than for the JHDC.

       This request is still not properly limited in scope. It seeks information over a 12-year

period and from all Texas and Louisiana facilities operated by LaSalle, neither of which are

properly tailored to seek admissible evidence. Further, it seeks a response to all disciplinary

actions related to failure to monitor inmates, which is beyond the scope of monitoring potentially

suicidal inmates.    Most regulations governing detention facilities fundamentally concerns

“monitoring” inmates, so a complete response to this request requires the production of the

records of nearly every single disciplinary action taken at every Texas and Louisiana facility for

the past 12 years. Plaintiffs seek information that is not “sufficiently similar” to the allegations

they have made. Cf. Centeno v. City of Fresno, 116-CV-00653-DAD-SAB, 2016 WL 7491634,

at *10 (E.D. Cal. Dec. 29, 2016) (“the use of force in using manual restraint is not sufficiently

similar to be discoverable in this action which involves a police shooting”). Thus, this request

far exceeds the scope of permissible discovery under the rules, constitutes a fishing expedition,

and is unduly burdensome (Ex. A, ¶ 7; Ex. B, ¶¶ 3, 6, 9).

       LaSalle asks the Court to sustain its objections that a response to this request as written is

not required because it is overbroad, vague, and unduly burdensome. See FED. R. CIV. P.



                                                 24
26(b)(2)(C)(i)–(iii); Gould, 809 F. Supp. at 339–40; see also Williams, 323 F. Supp. 3d at 1337;

Doe, 788 F. Supp. 2d at 982–83; Riley, 233 F.R.D. at 500; Diaz, 2018 WL 1610541, at *3;

Dearwester, 2016 WL 1377134, at *2–3; Marcum, 2012 WL 2018523, at *6; McEvoy, 2011 WL

1813014, at *4–5; Avance, 2005 WL 5315658, at *2.

       LaSalle also asks that the Court sustain its objections to this request on grounds that it

seeks to violate the privacy and protected interests of third parties.       See In re: Xarelto

(Rivaroxaban) Products Liab. Litig., 313 F.R.D. 32, 36–37 (E.D. La. 2016) (recognizing

sensitive nature of personnel records and holding that plaintiff could not discover non-party

employee’s personnel record “without an individualized showing of relevancy”); Centeno, 206

WL 7491634, *5–10 (holding that, when seeking records of even defendant employees, plaintiffs

must show how they are both relevant and proportional).

       Request for Production No. 6: Plaintiffs request LaSalle to “produce and separately

identify all documents related to investigations conducted by the Texas Commission on Jail

Standards, the Texas Department of Public Safety, or any other law enforcement agency

regarding inmate suicides since January 1, 2001 at any facility operated by you.” The request

also seeks “any documents related to any disciplinary action taken against jail personnel as a

result of these investigations.” As noted above, Plaintiffs offered to limit the geographic scope

to Texas and Louisiana and the temporal scope of the requests to between November 2005 and

January 2017, other than for the JHDC.

       As with the prior similar requests and interrogatories, this request still goes beyond the

scope of what is permissible by failing to properly limit the scope. It seeks information over a

12-year period and from all Texas and Louisiana facilities, neither of which are properly tailored

to seek admissible evidence. Further, it seeks documents for “any” disciplinary actions related to



                                               25
such investigations, which is far beyond the scope of what is discoverable and constitutes a

fishing expedition. To fully respond to this request would be unduly burdensome, even if the

type of discipline is narrowed (Ex. A, ¶ 7; Ex. B ¶¶ 3–6, 9). Cf. Surles, 474 F.3d at 306 (finding

that compliance would be unduly burdensome where the record reflected that the search for

responsive documents took approximately two weeks and over 180 hours of labor); Latham,

2016 WL 7395346, at *4–5 (sustaining defendant’s undue burden objections, outlined in

affidavit, because burden outweighs “likely benefits”).

       LaSalle now asks the Court to sustain its objections that any response to this request as

written is not required because the request is overbroad, vague, and unduly burdensome. See

FED. R. CIV. P. 26(b)(2)(C)(i)–(iii); Gould, 809 F. Supp. at 339–40; see also Williams, 323 F.

Supp. 3d at 1337; Doe, 788 F. Supp. 2d at 982–83; Riley, 233 F.R.D. at 500; Diaz, 2018 WL

1610541, at *3; Dearwester, 2016 WL 1377134, at *2–3; Marcum, 2012 WL 2018523, at *6;

McEvoy, 2011 WL 1813014, at *4–5; Avance, 2005 WL 5315658, at *2.

       LaSalle also asks that the Court sustain its objections to this request on grounds that it

seeks to violate the privacy and protected interests of third parties. See In re: Xarelto Products

Liab. Litig., 313 F.R.D. at 36–37 (recognizing sensitive nature of personnel records and holding

that plaintiff could not discover non-party employee’s personnel record “without an

individualized showing of relevancy”).

       Request for Production No. 7: Plaintiffs request “any audio or video recordings of

Michael Martinez.” LaSalle did not object to the request, but it has not located any responsive

recordings and noted that it would “supplement to the extent such recordings are in its

possession, custody or control.”




                                               26
       Request for Production No. 8:          Plaintiffs request “all medical records concerning

Michael Martinez.” As phrased, this seeks all medical records in existence relating to Martinez.

LaSalle is not obligated to request or seek any records from Martinez’s medical providers over

the course of his life, but that is what a complete answer to this request requires because it is not

limited in time or scope. LaSalle produced Martinez’s complete medical file from the JHDC.

LaSalle now asks the Court to sustain its objections that no further response to this request as

written is required because the request is overbroad. See FED. R. CIV. P. 26(b)(2)(C)(i)–(iii);

Gould, 809 F. Supp. at 339–40; see also Williams, 323 F. Supp. 3d at 1337; Doe, 788 F. Supp.

2d at 982–83; Riley, 233 F.R.D. at 500; Diaz, 2018 WL 1610541, at *3; Dearwester, 2016 WL

1377134, at *2–3; Marcum, 2012 WL 2018523, at *6; McEvoy, 2011 WL 1813014, at *4–5;

Avance, 2005 WL 5315658, at *2.

       Request for Production No. 9: Plaintiffs request “all documents or communications

concerning training provided to your employees at the [JHDC] concerning monitoring inmates

from the date you took over operations of the [JHDC] to present” (emphasis added). As with

Interrogatories 5 and 12, this request is unduly burdensome and overbroad. And “training” and

“communications” are not defined, but it could reasonably include any and all one-on-one

conversations with or between correctional officers and rank.

       Plaintiffs later agreed to limit this request to “monitoring inmates as it relates to suicide

watch, ad[ministration] seg[regation], and the housing areas” (Ex. D). But including “housing

areas” effectively defeats the limitation in that inmates in “housing areas” still need to be

monitored. As explained in the response to Request for Production 5, detention facilities monitor

inmates in many areas and circumstances, so a complete response to this request—even as

limited—would require production of most records relating to all training—formal or informal—



                                                 27
since LaSalle took over operations. Furthermore, any alleged deficiency in the training program

“must be closely related to the ultimate injury,” so the request must be narrowly tailored to seek

only relevant information. City of Canton, Ohio v. Harris, 489 U.S. 378, 391 (1989).

       As to the request for “communications concerning training,” LaSalle cannot possibly

provide a detailed description of every such communication because it would be unduly

burdensome (Ex. A, ¶ 10; Ex. B, ¶ 11). See also LaSalle’s Response and Objections to Request

for Production 5. Additionally, the request is not reasonably limited in time, as anything after

November 2015 would not be within the scope of discovery. See Gould, 809 F. Supp. at 339–40

(documents created after relevant time are not relevant, and therefore, not discoverable). LaSalle

produced the training files for the Individual Defendants in this case.

       LaSalle asks the Court to sustain its objections that that no further response to this request

as written is required because this request is overbroad and unduly burdensome. See FED. R.

CIV. P. 26(b)(2)(C)(i)–(iii); Gould, 809 F. Supp. at 339–40; see also Williams, 323 F. Supp. 3d at

1337; Doe, 788 F. Supp. 2d at 982–83; Riley, 233 F.R.D. at 500; Diaz, 2018 WL 1610541, at *3;

Dearwester, 2016 WL 1377134, at *2–3; Marcum, 2012 WL 2018523, at *6; McEvoy, 2011 WL

1813014, at *4–5; Avance, 2005 WL 5315658, at *2.

       Request for Production No. 10: Plaintiffs request “all documents or communications

relating to all policies and/or procedures concerning observation requirements at the Jack

Harwell Detention Center of (1) detainees who posed a risk of suicide and (2) detainees who did

not pose a risk of suicide from the date you took over operations of the Jack Harwell Detention

Center to the present” (emphasis added). This request, as phrased, requests all documents and

all possible communications—written and oral—regarding observation requirements for all

detainees at the facility for any reason. This is the definition of a patently overbroad request.



                                                 28
       “Observation” or monitoring inmates is the purpose of a detention facility. LaSalle

cannot possibly provide a detailed description of every such “communication” on these subjects

because it would be unduly burdensome. Cf. Surles, 474 F.3d at 306 (finding that compliance

would be unduly burdensome where the record reflected that the search for responsive

documents took approximately two weeks and over 180 hours of labor); Latham, 2016 WL

7395346, at *4–5 (sustaining defendant’s undue burden objections, outlined in affidavit, because

burden outweighs “likely benefits”) (Ex. A ¶ 10; Ex. B, ¶ 11). Nor should it have to produce

responsive policies because the request technically encompasses every policy to operate a jail

where jailers need to keep track of all detainees.

       Notwithstanding these obvious defects, LaSalle produced relevant and responsive

documents that address the issues in this case. LaSalle now asks the Court to sustain its

objections that no further response to this request as written is required because the request is

overbroad and unduly burdensome. See FED. R. CIV. P. 26(b)(2)(C)(i)–(iii); Gould, 809 F. Supp.

at 339–40; see also Williams, 323 F. Supp. 3d at 1337; Doe, 788 F. Supp. 2d at 982–83; Riley,

233 F.R.D. at 500; Diaz, 2018 WL 1610541, at *3; Dearwester, 2016 WL 1377134, at *2–3;

Marcum, 2012 WL 2018523, at *6; McEvoy, 2011 WL 1813014, at *4–5; Avance, 2005 WL

5315658, at *2.

       Request for Production No. 11: Plaintiffs requested “documents relating to all lawsuits,

settlements, pleadings and judgments relating to deaths and/or suicide attempts at any facility

owned or operated by Defendant since January 1, 2001” (emphasis added). As noted, Plaintiffs

offered to limit the geographic scope to Texas and Louisiana and the temporal scope of the

requests to between November 2005 and January 2017, other than for the JHDC.                  Even

narrowed, this request still exceeds what is permissible with respect to time and location.



                                                 29
       Plaintiffs seek information over a 12-year period and from all Texas and Louisiana

facilities, neither of which are properly tailored to seek admissible evidence. This far exceeds

the scope of permissible discovery under the rules and constitutes a fishing expedition—the issue

here is suicide. LaSalle now asks the Court to sustain its objections to this request as written

because the request is overbroad, vague, and unduly burdensome.               See FED. R. CIV. P.

26(b)(2)(C)(i)–(iii); Gould, 809 F. Supp. at 339–40; see also Williams, 323 F. Supp. 3d at 1337;

Doe, 788 F. Supp. 2d at 982–83; Riley, 233 F.R.D. at 500; Diaz, 2018 WL 1610541, at *3;

Dearwester, 2016 WL 1377134, at *2–3; Marcum, 2012 WL 2018523, at *6; McEvoy, 2011 WL

1813014, at *4–5; Avance, 2005 WL 5315658, at *2.

       Further, this request seeks documents related to any death, which would require a

response that goes far beyond the scope of what is discoverable. Courts routinely limit discovery

requests of this nature to situations that are similar to the facts and issues of the underlying case.

See, e.g., Wise v. Ozmint, No. CIVA 609-153-HFF-WMC, 2009 WL 1664440, at *1 (D.S.C. June

15, 2009) (sustaining objection to request for all lawsuits filed against the defendants because

“[c]learly such documents are not relevant to the plaintiff’s case”); Kobelco Metal Powder of

Am., Inc. v. The Energy Co-op., Inc., No. IP 01-0051-CHK, 2001 WL 1397311, at *4 (S.D. Ind.

Oct. 30, 2001) (limiting interrogatory asking for information about “all lawsuits” to suits

involving the specific kind of breach of contract at issue in that case).

       One Illinois district court considering a request “for all lawsuits filed since January 1,

2008 that allege that any IDOC [Illinois Department of Corrections] employee was deliberately

indifferent to a risk that an IDOC inmate would be sexually assaulted by another IDOC inmate”

held that the request over overly broad and burdensome. Fontano v. Godinez, No. 12-CV-3042,

2013 WL 3712406, at *2–3 (C.D. Ill. July 12, 2013).             The court noted that “[d]eposition



                                                 30
transcripts and discovery responses in all inmate sexual assault cases arising in Illinois prisons

for the last 4 1/2 years is simply too far afield from Plaintiff’s claims in this case from a

relevance perspective to justify the burden.” Id. (emphasis in original); see also Smith v. Griffin,

No. CIV. A. 91-1539, 1992 WL 310285, at *1 (E.D. Pa. Oct. 21, 1992) (referring to plaintiff’s

requests for pleadings in all lawsuits filed against the City—including “all complaints of police

misconduct filed within the last six years”—as “so outlandish that full compliance is ...

impossible”). So, too, is this request.

        Finally, and particularly with respect to the request for settlements, LaSalle also asks that

the Court sustain its objections to this request on grounds that it is not proportional to the needs

of the case and seeks to violate protective orders, confidentiality orders, and the privacy and

protected interests of third-party litigants who are bound by the confidential settlements. As this

court previously noted, requesting settlement documents with such protections requires a

“heightened, more particularized showing of relevance.” In re Motions to Quash Subpoena filed

by Craft Gallery, Ltd., No. 11-CV-01239 AW, 2013 WL 8367788, at *1 (W.D. Tex. Apr. 5,

2013) (quoting Chappelle v. Varano, 2012 WL 3241503, at *3 (M.D. Pa. Aug. 7, 2012) (holding

that settlement agreement could not be compelled because “the information sought from the

settlement agreement is not sufficiently relevant to the current litigation”)); MedImmune, L.L.C.

v. PDL BioPharma, Inc., No. C 08–5590 JF (HRL), 2010 WL 3636211, at *2 (N.D. Cal. 2010)

(courts “must balance [one party’s] interest in the discovery of potentially relevant information

against [another party’s] interest in protecting a settlement negotiated with the expectation of

confidentiality.”).   Plaintiffs made no showing of relevance with respect to the requested

settlements, not to mention a “heightened, more particularized showing of relevance” that would

meet the applicable standard. Defendant’s objection should be sustained.



                                                 31
       Request for Production No. 12: Plaintiffs request “any documents, audio recordings, or

video recordings you provided to the McLennan County Sherriff or to the McLennan County

District Attorney’s office, voluntarily or in response to a subpoena, relating to the death of

Michael Martinez and/or the criminal prosecutions of” the individual defendants.            LaSalle

objected because such material was no longer within its possession, custody, or control and

further noted that if any responsive material is located it will be disclosed. LaSalle now asks the

Court to sustain its objection that no further response to this request as written is required

because the request is seeks information not in the possession, custody, or control of LaSalle.

See FED. R. CIV. P. 26(b)(2)(C)(i).

       Request for Production No. 14: Plaintiffs requested “any contracts with any entity

regarding providing medical and mental health care to prisoners at the Jack Harwell Detention

Center that were in effect on November 1, 2015.” LaSalle objected based on relevance and

overbreadth, because there are no allegations of deficient “medical care” in this lawsuit. LaSalle,

however, did produce the contracts with two doctors who see patients at the JHDC. LaSalle now

asks the Court to sustain its objections that no further response to this request as written is

required because the request is overbroad and seeks information that is not within the scope of

permissible discovery. See FED. R. CIV. P. 26(b)(1), (b)(2)(C)(i); Gould, 809 F. Supp. at 339–40;

Doe, 788 F. Supp. 2d at 982–83.

       Request for Production No. 15: Plaintiffs request “a diagram of the Jack Harwell

Detention Center as it was on November 1, 2015.” LaSalle objected because the information

sought is confidential and disclosure could potentially violate institutional security. This request

also seeks information which is not reasonably calculated to lead to discovery of admissible

evidence, as there is no assertion of how a “diagram” of the facility would be relevant to the



                                                32
issues in this case. LaSalle did produce a floor plan of the facility after the Court entered a

protective order. LaSalle now asks the Court to sustain its objections that no further response to

this request as written is required. See FED. R. CIV. P. 26(b)(2)(C)(i).

       Request for Production No. 16: Plaintiffs request “any surveillance video recordings of

any location where Mr. Martinez was housed in the Jack Harwell Detention Center.” This

request is overbroad on its face. It is not at all limited in time, so it fails on that basis alone. And

it is hard to see how such recording would be at all relevant. The request does not seek

recordings of Martinez, but of “any location” in the facility—at any time—where he was housed.

LaSalle now asks the Court to sustain its objection to this request as written is not required

because the request is irrelevant and overbroad. See FED. R. CIV. P. 26(b)(1); Gould, 809 F.

Supp. at 339–40; Doe, 788 F. Supp. 2d at 982–83.

       Request for Production No. 17: Plaintiffs requested “all documents concerning Mr.

Martinez, including any electronically stored information.”          This request is not limited to

documents in the possession, custody, or control of LaSalle. Nevertheless, LaSalle included

responsive documents in its possession, custody, or control in its Initial Disclosures and in its

supplemental disclosures and responses to requests for production and will supplement if more is

found. LaSalle now asks the Court to sustain its objections that no further response to this

request as written is required because the request is overbroad. See FED. R. CIV. P. 26(b)(1),

(b)(2)(C)(i); Gould, 809 F. Supp. at 339–40; Doe, 788 F. Supp. 2d at 982–83.

       Request for Production No. 18: Plaintiffs request “documents relating to all lawsuits,

settlements, pleadings, and judgments where LaSalle Corrections paid a claim alleging violations

of 42 U.S.C. § 1983, the Americans with Disabilities Act, the Rehabilitation Act, or negligence




                                                  33
theories.” This request goes beyond the scope of what is permissible by failing to properly limit

the scope in subject matter, time, and location.

       Plaintiffs assert no claims under the Americans with Disabilities Act or the Rehabilitation

Act. So, any such lawsuits are obviously irrelevant. See Edeh v. Midland Credit Mgmt., Inc.,

748 F. Supp. 2d 1030, 1045 (D. Minn. 2010), aff’d, 413 F. App’x 925 (8th Cir. 2011) (where

plaintiff sought information about all lawsuits, judgments, and sanctions for alleged violations of

multiple statutes, but the only remaining claim was brought under one of the statutes, the court

sustained defendant’s objection to request for information related to other statutes).

       Moreover, the request for documents relating to all other Section 1983 claims is also

overly broad in scope. A complete response would involve issues not at all relevant to this case.

In re Motions to Quash Subpoena filed by Craft Gallery, Ltd., 2013 WL 8367788, at *1 (holding

that settlement agreement could not be compelled because “the information sought from the

settlement agreement is not sufficiently relevant to the current litigation”); cf. Kobelco Metal

Powder of Am., Inc., 2001 WL 1397311, at *4 (limiting interrogatory asking for information

about “all lawsuits” to suits involving specific kind of breach of contract at issue); Smith, 1992

WL 310285, at *1 (referring to plaintiff’s requests for pleadings in all lawsuits filed against

City—including “all complaints of police misconduct filed within the last six years”—as “so

outlandish that full compliance is ... impossible”); Fontano, 2013 WL 3712406, at *2–3 (limiting

production to claims involving Prison Rape Elimination Act in Illinois prisons, because request

for all lawsuits related to sexual assault was overbroad).

       Additionally, this request seeks information over a 12-year period and across all facilities

operated by LaSalle in Texas and Louisiana, neither of which are properly tailored to seek

admissible evidence. Plaintiffs also fail to limit the request in subject matter, as this request



                                                   34
would require a response including documents that have nothing to do with suicides. This

request far exceeds the scope of permissible discovery under the rules and constitutes an

impermissible fishing expedition.

       LaSalle now asks the Court to sustain its objections that any response to this request as

written is not required because the request is overbroad, vague, and unduly burdensome. See

FED. R. CIV. P. 26(b)(2)(C)(i)–(iii); Gould, 809 F. Supp. at 339–40; see also Williams, 323 F.

Supp. 3d at 1337; Doe, 788 F. Supp. 2d at 982–83; Riley, 233 F.R.D. at 500; Diaz, 2018 WL

1610541, at *3; Dearwester, 2016 WL 1377134, at *2–3; Avance, 2005 WL 5315658, at *2.

       LaSalle also asks that the Court sustain its objections to the request for settlements on

grounds that it seeks to violate protective orders, confidentiality orders, and the privacy and

protected interests of third parties. See In re Motions to Quash Subpoena filed by Craft Gallery,

Ltd., 2013 WL 8367788, at *1 (quoting Chappelle, 2012 WL 3241503, at *3 (holding that party

requesting settlements must meet “heightened, more particularized showing of relevance” and

denying motion to compel settlement agreement for failure to meet that standard)); MedImmune,

L.L.C., 2010 WL 3636211, at *2 (courts “must balance [one party’s] interest in the discovery of

potentially relevant information against [another party’s] interest in protecting a settlement

negotiated with the expectation of confidentiality.”). Plaintiffs have not made any showing of

relevance with respect to the requested settlements, not to mention a “heightened, more

particularized showing of relevance” that would meet the applicable standard. Consequently,

Defendant’s objection should be sustained.

       Request for Production No. 19:        Plaintiffs request “documents, including but not

limited to email and other electronically stored information, regarding inmate suicide attempts

(or completed suicides) at any LaSalle Corrections facility from January 1, 2001 to the present.”



                                               35
As noted, Plaintiffs offered to limit the geographic scope to Texas and Louisiana and the

temporal scope to between November 2005 and January 2017, other than for the JHDC.

       This request still exceeds the scope of what is permissible by failing to properly limit the

scope in time and location. It seeks information over a 12-year period and across all Texas and

Louisiana facilities, neither of which are properly tailored to seek admissible evidence. This

request far exceeds the scope of permissible discovery under the rules and constitutes a fishing

expedition. LaSalle now asks the Court to sustain its objections to this request as written

because the request is overbroad, vague, and unduly burdensome (Ex. A, ¶ 9; Ex. B, ¶ 8; Ex. C

¶¶ 2–7). See FED. R. CIV. P. 26(b)(2)(C)(i)–(iii); Gould, 809 F. Supp. at 339–40; see also

Williams, 323 F. Supp. 3d at 1337; Doe, 788 F. Supp. 2d at 982–83; Riley, 233 F.R.D. at 500;

Diaz, 2018 WL 1610541, at *3; Dearwester, 2016 WL 1377134, at *2–3; Avance, 2005 WL

5315658, at *2.

       LaSalle also asks that the Court sustain its objections to this request on grounds that it

seeks to violate the privacy and protected interests of third parties.      See Health Insurance

Portability and Accountability Act (HIPAA) of 1996, Pub. L. No. 104–191, 110 Stat. 1936

(1996), as adopted in the federal regulations in 45 C.F.R. Parts 160, 162, and 164; 42 U.S.C. §

1320d–6 (addressing offense, and associated penalties, relating to wrongful disclosure of

individually identifiable health information to third parties); see also Westinghouse Elec. Corp.,

638 F.2d at 577 (medical records “well within the ambit of materials entitled to privacy

protection”). Notwithstanding the Protective Order in place, Plaintiffs failed to show how these

third-party intrusions are relevant to their claims.

       Request for Production No. 20: Plaintiffs request “all investigations, incident reviews,

peer reviews, and law enforcement investigations related to inmate suicide attempts (or



                                                  36
completed suicides) at any LaSalle Corrections facility from January 1, 2001 to the present.”

Plaintiffs have “agree[d] that this [request] is redundant” given the other requests they have made

(Ex. D). However, in the event that Plaintiffs decide to pursue this request, LaSalle maintains its

objections outlined below.

       This request exceeds the scope of what is permissible by failing to properly limit the

scope in time and location. As noted above, Plaintiffs offered to limit the geographic scope to

Texas and Louisiana and the temporal scope of the requests to between November 2005 and

January 2017, other than for the JHDC. But the request still seeks information over a 12-year

period from all Texas and Louisiana facilities, neither of which are properly tailored to seek

admissible evidence. The request far exceeds the scope of permissible discovery under the rules

and constitutes a fishing expedition. LaSalle asks the Court to sustain its objections to this

request as written because the request is overbroad, vague, and unduly burdensome. See FED. R.

CIV. P. 26(b)(2)(C)(i)–(iii); Gould, 809 F. Supp. at 339–40; see also Williams, 323 F. Supp. 3d at

1337; Doe, 788 F. Supp. 2d at 982–83; Riley, 233 F.R.D. at 500; Diaz, 2018 WL 1610541, at *3;

Dearwester, 2016 WL 1377134, at *2–3; Marcum, 2012 WL 2018523, at *6; McEvoy, 2011 WL

1813014, at *4–5; Avance, 2005 WL 5315658, at *2.

       LaSalle also asks that the Court sustain its objections to this request on grounds that it

seeks to violate the privacy and protected interests of third parties.      See Health Insurance

Portability and Accountability Act (HIPAA) of 1996, Pub. L. No. 104–191, 110 Stat. 1936

(1996), as adopted in the federal regulations in 45 C.F.R. Parts 160, 162, and 164; 42 U.S.C. §

1320d–6 (addressing offense, and associated penalties, relating to wrongful disclosure of

individually identifiable health information to third parties); see also Westinghouse Elec. Corp.,

638 F.2d at 577 (medical records “well within the ambit of materials entitled to privacy



                                                37
protection”). Notwithstanding the Protective Order in place, Plaintiffs failed to show how this

information is relevant to their claims.

       Request for Production No. 21: Plaintiffs requested “all post orders, shift orders, ‘pass

on’ books, log books, cell block logs, or other written instructions to jailers from October 25,

2015 and November 1, 2015.” This request exceeds the scope of permissible discovery under

the rules because the request documents are not relevant and, thus, constitutes a fishing

expedition. LaSalle did produce activity logs for this time period in its Second Supplemental

Disclosures. Plaintiffs have yet to explain how all facility logs and post orders are relevant to

this lawsuit. LaSalle now asks the Court to sustain its objections that no further response to this

request as written is required because the request is irrelevant and overbroad. See FED. R. CIV. P.

26(b)(2)(C)(i); Doe, 788 F. Supp. 2d at 982–83; see also Gould, 809 F. Supp. at 339–40.

       Request for Production No. 24: Plaintiffs request “all policies regarding the following

subjects at the Jack Harwell Detention Center from the date you took over operations of the Jack

Harwell Center to the present: Suicide prevention; Mental health care; Monitoring inmates;

Medical care; Emergency medical care; and Transportation to outside medical or mental health

providers.” In addition to being duplicative of other requests, this request is not reasonably

limited in time. LaSalle further objected based on the fact that the request seeks disclosure of

subsequent remedial measure in violation of Federal Rule of Evidence 407. LaSalle produced

the policies in place at the time of the suicide. LaSalle now asks the Court to sustain its

objections that no further response to this request as written is required because the request is

overbroad and duplicative. See FED. R. CIV. P. 26(b)(1), (b)(2)(C)(i); Gould, 809 F. Supp. at

339–40; Doe, 788 F. Supp. 2d at 982–83.




                                                38
       C.      Plaintiffs’ Motion to Compel responses to their Requests for Admission
               should be denied.

       Plaintiffs complain of LaSalle’s denials and objections in its responses to Plaintiffs’

Requests for Admission. The federal rules permit a party to serve “a written request to admit ...

the truth of any matters within the scope of Rule 26(b)(1) relating to: (A) facts, the application

of law to fact, or opinions about either; and (B) the genuineness of any described documents.”

FED. R. CIV. P. 36 (emphasis added). But “[r]equests to admit may not be used to establish legal

conclusions.” Sommerfield v. City of Chicago, 251 F.R.D. 353, 355 (N.D. Ill. 2008); see also In

re Carney, 258 F.3d 415, 418 (5th Cir. 2001); Adventis, Inc. v. Consol. Prop. Holdings, Inc., 124

F. App’x 169, 172 (4th Cir. 2005); Mach. Sols., Inc. v. Doosan Infracore Am. Corp., 323 F.R.D.

522, 534 (D.S.C. 2018). Plaintiffs now complain that LaSalle objected to admissions concerning

legal conclusions.

       Request for Admission No. 1: Plaintiffs asked LaSalle to draw a legal conclusion as to

the validity of service. This request demands a legal conclusion and is, therefore, improper.

LaSalle is not required to draw a legal conclusion, and Plaintiffs cannot compel an admission.

Sommerfield, 251 F.R.D. at 355; see also In re Carney, 258 F.3d at 418; Adventis, Inc., 124 F.

App’x at 172; Mach. Sols., Inc., 323 F.R.D. at 534.

       Request for Admission No. 2: Plaintiffs asked LaSalle to draw a legal conclusion as to

the timeliness of the lawsuit.    This request demands a legal conclusion and is, therefore,

improper. LaSalle is not required to draw a legal conclusion, and Plaintiffs cannot compel an

admission. Sommerfield, 251 F.R.D. at 355; see also In re Carney, 258 F.3d at 418; Adventis,

Inc., 124 F. App’x at 172; Mach. Sols., Inc., 323 F.R.D. at 534.

       Request for Admission No. 6: Plaintiffs asked LaSalle to admit that its name is spelled

correctly in the style of the case. LaSalle will supplement.

                                                39
       Request for Admission No. 7:         Plaintiffs asked LaSalle to admit that its name is

complete and correct in the style of the case. LaSalle will supplement.

       Request for Admission No. 8: Plaintiffs asked LaSalle to admit that it has been sued in

the proper capacity.   This request demands a legal conclusion and is, therefore, improper.

LaSalle is not required to draw a legal conclusion, and Plaintiffs cannot compel an admission.

Sommerfield, 251 F.R.D. at 355; see also In re Carney, 258 F.3d at 418; Adventis, Inc., 124 F.

App’x at 172; Mach. Sols., Inc., 323 F.R.D. at 534.

       Request for Admission No. 9: Plaintiffs asked LaSalle to admit “[t]hat all persons or

entities that you maintain should be sued in order to sue you in the proper capacity are named

defendants in this lawsuit.” This request demands a legal conclusion and is, therefore, improper.

LaSalle is not required to draw a legal conclusion, and Plaintiffs cannot compel an admission.

Sommerfield, 251 F.R.D. at 355; see also In re Carney, 258 F.3d at 418; Adventis, Inc., 124 F.

App’x at 172; Mach. Sols., Inc., 323 F.R.D. at 534.

       Request for Admission No. 12: Plaintiffs asked LaSalle to admit “[t]hat Jack Harwell

Detention Center was required to provide medical and mental health care to inmates at all

relevant times.” This request demands a legal conclusion and is, therefore, improper. LaSalle is

not required to draw a legal conclusion, and Plaintiffs cannot compel an admission.

Sommerfield, 251 F.R.D. at 355; see also In re Carney, 258 F.3d at 418; Adventis, Inc., 124 F.

App’x at 172; Mach. Sols., Inc., 323 F.R.D. at 534.

                                       IV. SANCTIONS

       Plaintiffs also demanded that the Court award them attorneys’ fees as sanctions. Such a

sanction is not warranted. Rule 37(a)(5) does permit a court to award sanctions in certain

discovery disputes. But the Rule also requires that sanctions not be imposed when: “(i) the



                                               40
movant filed the motion before attempting in good faith to obtain the disclosure or discovery

without court action; (ii) the opposing party’s nondisclosure, response, or objection was

substantially justified; or (iii) other circumstances make an award of expenses unjust.” FED. R.

CIV. P. 37(a)(5)(A)(i)–(iii); see also Diaz, 2018 WL 1610541, at *10 (holding that, even where

motion to compel was granted in part, opposition to the motion was “substantially justified” and,

thus, declining to award sanctions).

       Even if this Court grants Plaintiffs’ Motion to Compel, LaSalle was “substantially

justified” in opposing disclosure based on the wording of Plaintiffs’ requests. As explained in

detail above, Plaintiffs failed to appropriately tailor their requests to seek only relevant

information that is proportional to the needs of the case—and the discrete claims alleged.

Moreover, though Plaintiffs sent one letter to LaSalle complaining of some of LaSalle’s

responses, Plaintiffs did not modify any requests based on the conference, nor did they confer

with LaSalle about all issues raised in their motion before filing it. Instead, Plaintiffs chose to

quickly move to compel LaSalle’s responses. Since the filing of their motion, Plaintiffs have

tentatively offered to limit the scope certain requests to address some of LaSalle’s objections to

the overly broad and irrelevant requests. Plaintiffs’ own recognition of the need to narrow

certain requests makes it clear that LaSalle’s objections were not frivolous. So, too, does the law

and arguments above. Thus, the Court should deny Plaintiffs’ request for attorneys’ fees.

                                       V. CONCLUSION

       For the above reasons, the Court should deny Plaintiffs’ Motion to Compel and request

for sanctions and grant Defendant LaSalle’s Motion for Protective Order protecting it from

further responses to the challenged discovery requests.




                                                41
     Respectfully submitted,

     HORNE ROTA MOOS, LLP


     By: /s/Marvin C. Moos
            MARVIN C. MOOS
            SBN: 14413900

     2777 Allen Parkway, Suite 1200
     Houston, Texas 77019
     (713) 333-4500
     (713) 333-4600 - facsimile
     mmoos@hrmlawyers.com

     ATTORNEYS FOR DEFENDANT,
     SOUTHWESTERN CORRECTIONAL,
     L.L.C. d/b/a LASALLE
     CORRECTIONS, L.L.C.




42
                               CERTIFICATE OF SERVICE

       I hereby certify that on February 8, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following:

Jeff Edwards                                   Christopher Bennett
Scott Medlock                                  LAW OFFICES OF ZIMMERMAN, ZIMMERMAN,
EDWARDS LAW                                     COTNER, LEJEUNE, RESSETAR & BENNETT
The Haehnel Building                           3501 W. Waco Drive
1101 East 11th Street                          Waco, Texas 76710
Austin, Texas 78702                            Attorney for Plaintiff
Attorneys for Plaintiff
                                               A. Robert Lamb, Jr.
Tony L. Schaffer                               LAW OFFICE OF A. ROBERT LAMB, JR.
SCHAFFER LAW FIRM PLLC                         6860 North Dallas Parkway, Suite 200
14360 Falcon Head Blvd, Suite 100              Plano, Texas 75024
Austin, Texas 78738                            Attorney For Defendant Michael Crittenden
Attorney For Defendant Milton Walker

Kimberly Land Cormier
SHAW & ASSOCIATES, P.C.
10670 N. Central Expressway, Suite 245,
Dallas, Texas 75231
Attorney For Defendant Chris Simpson

                                                   /s/ Marvin C. Moos
                                                   MARVIN C. MOOS




                                              43
